Title: To George Washington from Brigadier General James Potter, 23 December 1777
From: Potter, James
To: Washington, George



Sir
[Radnor, Pa.] Decr 23d 1777

The men came down the greater part of them without provision, I saw by there orders that each Capt. had a Seprate Command, I found each of them pilets and the proseeded down to the enemy Col. Morgan is gon with all the men we Had off duty I have no great expectation from these partys.
one of our partys that was out all Night this morning on this side of Darbey saw 17 of the enemys Light Hors and the pursued our Hors But Discovered the fut then they tacked about and maid there Escape there is a large Bodey of the enemy out and I Beleve they are halling Hay from the Islands they Keep preety Close together. I am your Excelanceys Humble servant

Ja’s Potter

